Citation Nr: 1000760	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss.  

2. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1971 
to May 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO implemented a 
proposal to reduce the Veteran's evaluation for his 
service-connected bilateral hearing loss from 20 to 0 percent 
(effective March 1, 2008).  In a July 2009 decision, the RO 
increased the Veteran's bilateral hearing loss to a 
10 percent evaluation, effective March 17, 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. In a December 2007 decision, the RO reduced the disability 
evaluation for the Veteran's bilateral hearing disability 
from 20 percent to 0 percent, effective from March 1, 2008; 
the evidence reflected an improvement in the bilateral 
hearing loss to level IV hearing impairment bilaterally.  

2. From March 1, 2008, the evidence shows the Veteran's 
bilateral hearing loss is manifested by no more than level IV 
hearing impairment bilaterally.  


CONCLUSIONS OF LAW

1. Restoration of a 20 percent evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155, 
5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2009).  

2. From March 1, 2008, the criteria for a 10 percent 
evaluation, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86; Diagnostic Code 
(DC) 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

An October 2007 letter from the RO notified the Veteran of 
the proposed reduction in his evaluation and the type of 
evidence he could submit and VA would help him gather to 
support his claim.  A recent decision by the United States 
Court of Appeals for the Federal Circuit has addressed the 
amount of notice required for increased rating claims, 
essentially stating that general notice is adequate and 
notice need not be tailored to each specific veteran's case.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), all available medical records have been 
associated with the file.  The Veteran received two VA 
examinations; one in April 2007 and one in March 2008.  The 
duty to assist has been met.  

II. Legal Criteria 

	A. Restoration

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2009).  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  Unless otherwise 
provided in paragraph 38 C.F.R. § 3.105(i) (2009) (e.g., the 
Veteran requests a predetermination hearing), if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See also, 38 U.S.C.A. 
§ 5112(b)(6) (West 2002).  

        B. Increased rating
        
        1.  Disability evaluations in general 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

		2. Rating hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h); Table VI; and Table VII (also DC 6100).  
Table VI correlates the average pure tone threshold (derived 
from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII is used to 
determine the disability rating based on the relationship 
between the values for each ear derived from Table VI.  See 
38 C.F.R. § 4.85.  

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric valuations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Veterans Claims held 
that in addition to dictating objective test results in a VA 
audiology examination a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  

There are provisions in the rating schedule allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2009).  One of the 
provisions provides that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or Table 
VIA, whichever results in the higher numerical.  38 C.F.R. 
§ 4.86(a) (2009).  The other provision provides that, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the higher Roman 
numeral designation under Table VI or Table VIA will be 
established, and the numeral will be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).  

III. Analysis

The Veteran contended in an October 2007 statement that there 
was no way that his hearing loss could have improved.  In his 
January 2008 notice of disagreement, he was concerned that 
the RO did not consider his private audiological evaluation 
sent in November 2007.  In his August 2009 appeal, the 
Veteran stated that a private audiologist and a VA 
audiologist told him that his disabilities had worsened.  

At a June 2006 VA audiology examination, the examiner 
reviewed the claims file, interviewed the Veteran and 
conducted an audiometric examination.  Measured puretone 
threshold values were as follows: 


HERTZ

1000
2000
3000
4000
Avg
RIGHT
50
35
80
85
62.5
LEFT
40
50
75
85
62. 5

The diagnosis was sensorineural hearing loss bilaterally.  
Speech reception threshold was 72 percent for each ear.  
Applying 38 C.F.R. § 4.85(h), each ear was at level V 
impairment.  This yields an evaluation of 20 percent.  

The RO increased the evaluation of the Veteran's 
service-connected bilateral hearing loss disability to 
20 percent in June 2006 (effective November 17, 2005).  

At an April 2007 VA audiology examination, the examiner 
reviewed the claims file, interviewed the Veteran and 
conducted an audiometric examination.  Measured puretone 
threshold values were as follows: 


HERTZ

1000
2000
3000
4000
Avg
RIGHT
50
30
65
70
53.75
LEFT
45
55
75
80
63.75

The diagnosis was sensorineural hearing loss bilaterally.  
The speech reception threshold was 84 percent for the right 
ear and 80 percent for the left ear.  Applying 38 C.F.R. 
§ 4.85(h), the right ear is at level II impairment and the 
left is at level IV impairment.  This yields an evaluation of 
0 percent.  

The examiner explained that speech testing indicated that no 
practical problems should be experienced due to speech 
recognition, however, "the veteran may have occasional 
complaints of difficulty hearing and understanding in the 
presence of background noise."  His hearing loss would not 
hinder him from obtaining or maintaining employment.  

In a September 2007 rating action, the RO proposed to 
decrease the bilateral hearing loss rating to 0 percent due 
to the results of the April 2007 audiology examination in 
accordance with 38 C.F.R. § 3.105(e).  The Veteran was 
notified at his latest address in October 2007.  He was sent 
the rating decision and given time to send additional 
evidence.  

In December 2007, the Veteran submitted a November 2007 
letter and medical record from a private audiologist.  The 
record showed a diagnosis of moderately severe, sensorineural 
hearing loss.  The audiologist characterized it as permanent 
and stated it "will not improve through surgery or 
medication."  The Veteran was currently using hearing aids.  
The record stated that the Veteran's right ear average was 61 
and his left ear average was 65.  His right speech test ("W-
22" word list) was 76 percent for the right ear and was 
72 percent for the left ear.  

A December 2007 RO decision decreased the Veteran's bilateral 
hearing loss evaluation to 0 percent, effective March 1, 
2008.  

The Veteran attended a VA audiology examination on March 17, 
2008.  The Veteran reported a history of decreased hearing 
ability.  He had trouble understanding family members and 
hearing in church.  He related his service, occupational, and 
family history.  



HERTZ

1000
2000
3000
4000
Avg
RIGHT
50
30
65
70
53.75
LEFT
40
55
70
80
61.25

The Maryland CNC word list score was 80 percent for the right 
ear and 80 percent for the left ear.  Applying 38 C.F.R. 
§ 4.85(h), the right and left ears are both at level IV 
impairment.  According to the Tables, this yields an 
evaluation of 10 percent.  

In consideration of all the evidence, the Board finds that 
from March 1, 2008, the bilateral hearing disability should 
be rated at no more than 10 percent disabling.  The notice 
requirements for reduction in evaluation of compensation in 
sections 3.105(e) and (i) were satisfied.  The Veteran's 
20 percent evaluation was effective November 17, 2005 and 
continued in effect until March 1, 2008.  Since the 
evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c) (2009).  
Reexaminations reflecting improvement, in physical or mental 
disabilities, will warrant reduction in rating.  Id.  The 
Board finds that in totality, the April 2007 and March 2008 
VA examinations are full, complete and sufficient enough to 
establish the current level of impairment to be no more than 
10 percent disabling, effective March 1, 2008.  

The claims file shows that additional evidence was received 
before the proposed effective date of the reduction.  The new 
evidence was November 2007 private audiologist letter and 
evaluation.  The Veteran was given a VA examination for his 
hearing on March 17, 2008, sixteen days after his evaluation 
was reduced to 0 percent disabling.  

The November 2007 private audiology evidence by itself cannot 
stand to restore the Veteran's evaluation to 20 percent for 
two reasons.  First, examinations for hearing impairment for 
VA purposes must include a controlled speech discrimination 
test (Maryland CNC) under 38 C.F.R. § 4.85(a); this is not 
shown by the November 2007 record and letter.  Second, even 
if § 4.85(a) were satisfied by the private record, the 
hearing test results appear to only support an evaluation of 
10 percent disabling under 38 C.F.R. § 4.85(h).  

The Board finds that the reduction was proper since the 
Veteran clearly did not meet or approximate the criteria for 
a 20 percent rating.  The VA examination in 2007 was as 
complete as the 2006 examination and the improved hearing is 
borne out by the subsequent audiometric examinations.  
However, the Board finds that a 10 percent rating is 
warranted from March 1, 2008.  The VA 2007 audiology report 
reflects findings close to the criteria for a compensable 
evaluation and the two examinations done in close proximity 
to that examination suggest that a 10 percent rating was 
justified.  Accordingly, the Board finds that the criteria 
for a 10 percent evaluation were met or nearly approximated 
from the date the 20 percent evaluation was reduced.  The 
Board will resolve doubt and assign a rating of 10 percent 
from March 1, 2008.  This assignment is based upon the 
ability of the Board to consider staged ratings under Hart v. 
Mansfield, 21 Vet. App. 509-510.  

As for a referral for extraschedular consideration, only 
regular doctor's appointments were required and no 
hospitalizations occurred.  The April 2007 VA audiology 
examination report specifically showed that the Veteran's 
hearing loss should not hinder him in obtaining or 
maintaining employment.  While the Veteran has asserted he 
was unemployable in an August 2006 claim, it was due to other 
disabilities.  In the absence of evidence showing that the 
Veteran's bilateral hearing loss resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); required frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards, 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1).  

While the reduction of the 20 percent rating for bilateral 
hearing loss was proper, resolving all doubt in the Veteran's 
favor, bilateral hearing loss should be rated at 10 percent 
effective March 1, 2008.  38 U.S.C.A. § 5107 (2009).  


ORDER

Restoration of a 20 percent evaluation for bilateral hearing 
loss is denied.  

An evaluation of 10 percent for bilateral hearing loss, but 
no more, from March 1, 2008 is allowed, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


